DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This is in response to communication filed on 6/11/21 in which claims 1-22 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10129305. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same invention of receiving information of another user equipment.

10129305
17/222037
1. A method for implementing information sharing, implemented by a second mobile device, comprising: receiving shared information from a first mobile device, wherein the shared information comprises an operation parameter of an application of the first mobile device and location information of the application which indicates a location for the application to be displayed on a display of the second mobile device; 



 placing and displaying the application on a location of the display of the second mobile device according to the location information; loading the operation parameter on the application such that the second mobile device traces a status of the application of the first mobile device on the second mobile device; 

and displaying information associated with the operation parameter on the location of the display of the second mobile device, wherein the first mobile device displays a set of content corresponding to the application on a display of the first mobile device, and wherein the second mobile device displays the same set of content corresponding to the application on the display of the second mobile device.
A first mobile terminal, comprising: a display; a processor coupled to the display; and a memory coupled to the processor and storing instructions which, when executed by the processor, cause the first mobile terminal to: 
receive an operation parameter of an application of a second mobile terminal and location information corresponding to the application of the second mobile terminal, wherein the location information indicates a location on the display for the application to be displayed on the first mobile terminal; install the 











display an icon of the application on the location according to the location information; and display the operation parameter on the display of the first mobile terminal, wherein the displayed operation parameter is the same as information displayed on the second mobile terminal.



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the term “computer program product” is nonstructural limitation and therefore is considered to be software. Therefore, the claimed subject matter as a 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


5.	Claims 1-5, 9-10,12-17, 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being by U.S. Publication No. 2013/0124619 to Steakley.

a. 	AS per claim 1, Steakley teaches a first mobile terminal, comprising: a display; a processor coupled to the display; and a memory coupled to the processor and storing instructions which, when executed by the processor, cause the first mobile terminal to: receive an operation parameter of an application of a second mobile terminal and location information corresponding to the application of the second mobile terminal, wherein the location information indicates a The device then retrieves sharing preferences from the selected application (706) and creates an application package based on the retrieved preferences that includes metadata associated with the selected application and a unique identifier associated with the sharing device, wherein the sharing preferences determine whether the application package further includes one of a full copy of the application, a limited shared copy of the application, or an application seed uniquely identifying the selected application on a server (708)); install the application (See paragraph [0053]); load the operation parameter on the application (See paragraph [00; display an icon of the application on the location according to the location information  (See paragraph [0069]); and display the operation parameter on the display of the first mobile terminal, wherein the displayed operation parameter is the same as information displayed on the second mobile terminal  (See paragraph [0050 and 0069]).  

b.	As per claim 12, Steakley teaches a system for sharing information, comprising: a first mobile terminal; and a second mobile terminal, wherein the first mobile terminal is configured to: receive an operation parameter of an application of the second mobile terminal and location information corresponding to the operation parameter of the application, wherein the location information indicates a location for the application to be displayed on a first display of the first mobile terminal (See paragraph [0060], The device then retrieves sharing preferences from the selected application (706) and creates an application package based on the retrieved preferences that includes metadata associated with the selected application and a unique identifier associated with the sharing device, wherein the sharing preferences determine whether the application package further includes one of a full copy of the application, a limited shared copy of the application, or an application seed uniquely identifying the selected application on a server (708)); install the application (See paragraph [0053]); load the operation parameter on the application; display an icon of the application on the location of the first display of the first mobile terminal according to the location information  (See paragraph [000069]); display the operation parameter on the first display of the first mobile terminal, wherein the displayed operation parameter is the same as information displayed on the second mobile terminal, and wherein the second mobile terminal is configured to: send the operation parameter of the application and location information corresponding to the operation parameter to the first mobile terminal  (See paragraph [0069]); display an icon of the application on a location of a second display of the second mobile terminal (See paragraph [0069]); and display information associated with the operation parameter on the location of the second display, wherein the displayed operation parameter is the same as the information displayed on the first mobile terminal (See paragraph [0050 and 0069]).  

c.	AS per claim 16, Steakley teaches a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a first mobile terminal to: receive an operation parameter of an application of a second mobile terminal and location information corresponding to the operation parameter of the application, wherein the location information indicates a location for the application to be displayed on a display of the first mobile terminal (See paragraph [0060], The device then retrieves sharing preferences from the selected application (706) and creates an application package based on the retrieved preferences that includes metadata associated with the selected application and a unique identifier associated with the sharing device, wherein the sharing preferences determine whether the application package further includes one of a full copy of the application, a limited shared copy of the application, or an application seed uniquely identifying the selected application on a server (708)); install the application  (See paragraph [0063]); load the operation parameter on the application  (See paragraph [0069]); display an icon of the application on the location of the display of the first mobile terminal according to the location information (See paragraph 0069]); and display the operation parameter on the display of the first mobile terminal, wherein the displayed operation parameter is the same as information displayed on the second mobile terminal  (See paragraph [0050 and 0069]).  

d. 	As per claims 2 and 17, Steakley teaches the claimed invention as described above. Furthermore, Steakley teaches wherein the instructions further cause the first mobile terminal to directly receive the operation parameter of the application from the second mobile terminal through a network (See paragraph [0063]).  

e. 	As per claim 3, Steakley teaches the claimed invention as described above.  Furthermore, Steakley teaches wherein the instructions further cause the first mobile terminal to receive the operation parameter of the application from a server through a network (See paragraph [0014 and 0038-0039]).  

f. 	As per claims 4 and 14, Steakley teaches the claimed invention as described above.  Furthermore, Steakley teaches wherein the instructions further cause the first mobile terminal to: determine whether the application is installed on the first mobile terminal; and install the 

g. 	As per claims 5, 15 and 19, Steakley teaches the claimed invention as described above.  Furthermore, Steakley wherein the instructions further cause the first mobile terminal to download and install the application while downloading the operation parameter of the application (See paragraph [0038-0039 and 0053]).  

h. 	As per claim 9, Steakley teaches the claimed invention as described above.  However, Steakley fails to teach wherein the instructions further cause the first mobile terminal to: receive an updated operation parameter corresponding to the application from the second mobile terminal (See paragraph 0052-0053]); load the updated operation parameter on the application of the first mobile terminal; and display the updated operation parameter on the location of the display of the first mobile terminal (See paragraph [0053]).  

i. 	As per claim 10, Steakley teaches the claimed invention as described above.  Furthermore, Steakley teaches wherein the location information comprises a desktop identifier for the operation parameter of the application to be displayed on the first mobile terminal (See paragraph [0063]).  

j. 	AS per claim 13, Steakley teaches the claimed invention as described above. Furthermore, Steakley teaches wherein the first mobile terminal is further configured to: receive an updated operation parameter corresponding to the application from the second mobile .  


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 6, 8, 11, 18, 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0124619 to Steakley in view of U.S. Publication No. 2014/0129637 to Rohrs et al.

a. 	As per claims 6 and 21, Steakley teaches the claimed invention as described above.  However, Steakley fails to teach wherein the application comprises a weather widget, and wherein the operation parameter comprises time information, weather information, or region information that is loaded on the weather widget.  
	Rohrs et al teaches wherein the application comprises a weather widget, and wherein the operation parameter comprises time information, weather information, or region information that is loaded on the weather widget (See paragraph [0032-0037]).


b. 	As per claim 8, Steakley teaches the claimed invention as described above.  However, Steakley fails to teach wherein application comprises a music widget, and the operation parameter indicates a singer of a song, an album name of the song, or a genre of the song.  
	Rohrs et al teaches wherein application comprises a music widget, and the operation parameter indicates a singer of a song, an album name of the song, or a genre of the song (See paragraph [0006]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Rohrs in the claimed invention of Steakley in order to facilitate sharing of gadgets among multiple users (See paragraph [0008]).

c.	As per claims 11 and 20, Steakley teaches the claimed invention as described above.  However, Steakley fails to teach wherein the application is a widget.  
	Rohrs et al teaches wherein the application is a widget (See paragraph [0032]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Rohrs in the claimed invention of Steakley in order to facilitate sharing of gadgets among multiple users (See paragraph [0008]).

d. 	As per claim 18, Steakley teaches the claimed invention as described above.  However, Steakley fails to teach wherein the instructions further cause the first mobile terminal to: 
	Rohrs et al teaches wherein the instructions further cause the first mobile terminal to: determine whether the first mobile terminal has the application installed; and install the widget when the first mobile terminal does not have the widget installed (See paragraph [0022 and 0036]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Rohrs in the claimed invention of Steakley in order to facilitate sharing of gadgets among multiple users (See paragraph [0008]).

8.	Claims 7 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0124619 to Steakley in view of U.S. Publication No. 2016/0005047 to Polizotto.

a. 	As per claims 7 and 21, Steakley teaches the claimed invention as described above.  However, Steakley fails to teach wherein the application comprises a music widget, and wherein the operation parameter comprises ID3 information.  
	Polizotto teaches wherein the application comprises a music widget, and wherein the operation parameter comprises ID3 information (See paragraph [0041]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Polizotto in the claimed invention of Steakley in order to identify information in MP3 format.
	

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444